Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive. 
First in regards to claims 21-23, 26-28, 30, 31, 34, 35, 37, and 38, Applicant argues Macintosh (US Patent Pub. # 2016/0170173) reference does not teach the limitation of “a corrective lens group configured to improve an optical quality of the compressed image produced by the anamorphic lens group" (See Remarks, pgs. 5 and 6).  The Examiner respectfully disagrees.  Specifically noting the Macintosh reference teaches a corrective lens group (central section 20) configured to improve an optical quality (vary other optical properties of the image, including a softness of the image, a size of the image, to correct for blur or aberrations in the image, or other optical properties as desired) of the compressed image produced by the anamorphic lens group (46) (Para 17).  Macintosh clearly cites the central section 20 may include one or more lenses 26 configured to vary a focus of an image that is imaged by the central section 20. In one embodiment, the one or more lenses 26 may be configured to vary other optical properties of the image, including a softness of the image, a size of the image, to correct for blur or aberrations in the image, or other optical properties as desired.  This central section (20) is located behind the front section (18) which includes the one or more lenses 46 may comprise an anamorphic lens for varying the magnification of an image in either a horizontal or vertical direction, with the amount of variation in size given by a squeeze ratio, or a ratio of the size of the original image in the powered direction to the size of the resultant image in the powered direction (Para 27).  
In regards to claims 24 and 36, Applicant argues Macintosh (US Patent Pub. # 2016/0170173) in view of Sakuma (US Patent # 4,712,884) references do not teach the limitation of “a corrective lens group configured to improve an optical quality of the compressed image produced by the anamorphic lens group" (See Remarks, pg. 6).  The Examiner respectfully disagrees.  Examiner submits that one having ordinary skill in the art taking Macintosh comprises the function and features recited in amended independent claims 21 and 30 above (Recited above).
In regards to claim 25, Applicant argues Macintosh (US Patent Pub. # 2016/0170173) in view of Hendriks (US Patent Pub. # 2006/0039055) references do not teach the limitation of “a corrective lens group configured to improve an optical quality of the compressed image produced by the anamorphic lens group" (See Remarks, pgs. 6 and 7).  The Examiner respectfully disagrees.  Examiner submits that one having ordinary skill in the art taking Macintosh comprises the function and features recited in amended independent claims 21 and 30 above (See above).
In regards to claims 29, 33, and 39, Applicant argues Macintosh (US Patent Pub. # 2016/0170173) in view of Bowron (US Patent Pub. # 2007/0081257) references do not teach the limitation of “a corrective lens group configured to improve an optical quality of the compressed image produced by the anamorphic lens group" (See Remarks, pgs. 7 and 8).  The Examiner respectfully disagrees.  Examiner submits that one having ordinary skill in the art taking Macintosh comprises the function and features recited in amended independent claims 21 and 30 above (Recited above).
In regards to claim 32, Applicant argues Macintosh (US Patent Pub. # 2016/0170173) in view of Pilman (US Patent Pub. # 2010/0238328) references do not teach the limitation of “a corrective lens group configured to improve an optical quality of the compressed image produced by the anamorphic lens group" (See Remarks, pg. 8).  The Examiner respectfully disagrees.  Examiner submits that one having ordinary skill in the art taking Macintosh comprises the function and features recited in amended independent claims 21 and 30 above (See above).
For this reason, the Examiner believes that Macintosh does teach the limitation of claim 21-40 and the rejection to the claim will be set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-23, 26-28, 30, 31, 34, 35, 37, 38, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macintosh (US Patent Pub. # 2016/0170173).
As to claim 21, Macintosh (Fig. 1) discloses a lens system (lens system 14) for use with a digital camera (camera system 10), the lens system (14) comprising:
an anamorphic lens group (one or more lenses 46) configured to compress (squeeze ratio) an image (Para 27). Macintosh teaches one or more lenses 46 may comprise an anamorphic lens for varying the magnification of an image in either a horizontal or vertical direction, with the amount of variation in size given by a squeeze ratio, or a ratio of the size of the original image in the powered direction to the size of the resultant image in the powered direction (Para 27).
a corrective lens group (central section 20) configured to improve an optical quality (vary other optical properties of the image, including a softness of the image, a size of the image, to correct for blur or aberrations in the image, or other optical properties as desired) of the compressed image produced by the anamorphic lens group (46) (Para 17).
As to claim 22, Macintosh teaches wherein the corrective lens group (20) is configured to improve the quality (vary other optical properties of the image, including a softness of the image, a size of the image, to correct for blur or aberrations in the image, or other optical properties as desired) of the compressed image in the direction of compression (Para 17).
As to claim 23, Macintosh teaches wherein the corrective lens group (20) is configured to improve the quality of the compressed image (vary other optical properties of the image, including a softness of the image, a size of the image, to correct for blur or aberrations in the image, or other optical properties as desired) on a digital image sensor (image sensor 16) (Para 17).
As to claim 26, Macintosh teaches wherein the corrective lens group (20) is configured to be positioned along an optical axis (optical axis) with the anamorphic lens group (46) (Para 21).
As to claim 27, Macintosh teaches further comprising a powered lens group (one or more lenses 26 of the central section 20) configured to receive the compressed image produced by the anamorphic lens group (46) (Para 23).
As to claim 28, Macintosh teaches wherein the powered lens group (26) is interposed between the anamorphic lens group (46) and the corrective lens group (20) (Para 23).
As to claim 30, Macintosh (Fig. 1) discloses a digital camera (camera system 10) comprising a digital image sensor (image sensor 16), digital camera (10) comprising:
a lens system (14) including an anamorphic lens group (one or more lenses 46) and a corrective lens group (central section 20) in an axial axis of the anamorphic lens group (46);
wherein the anamorphic lens group (one or more lenses 46) configured to compress (squeeze ratio) an image (Para 27). Macintosh teaches one or more lenses 46 may comprise an anamorphic lens for varying the magnification of an image in either a horizontal or vertical direction, with the amount of variation in size given by a squeeze ratio, or a ratio of the size of the original image in the powered direction to the size of the resultant image in the powered direction (Para 27).
the corrective lens group (central section 20) configured to improve the quality (vary other optical properties of the image, including a softness of the image, a size of the image, to correct for blur or aberrations in the image, or other optical properties as desired) of the compressed image (Para 17).
As to claim 31, Macintosh teaches wherein the anamorphic lens group (46) is configured to compress the image in a horizontal or vertical dimension (horizontal or vertical direction) (Para 27).
As to claim 34, Macintosh teaches wherein the corrective lens group (20) is configured to reduce a blurring (vary other optical properties of the image, including a softness of the image, a size of the image, to correct for blur or aberrations in the image, or other optical properties as desired) of the compressed image (Para 17)
As to claim 35, this claim differs from claim 28 only in that the claim 28 depends on claim 21 whereas claim 35 depends on claim 30.  Thus claim 35 is analyzed as previously discussed with respect to claim 28 above.  
As to claim 37, this claim differs from claim 21 only in that the claim 21 is a method claim whereas claim 21 is a lens system for use with a digital camera claim.  Thus claim 37 is analyzed as previously discussed with respect to claim 21 above.  
As to claim 38, this claim differs from claim 23 only in that the claim 23 depends on claim 21 whereas claim 38 depends on claim 37.  Thus claim 38 is analyzed as previously discussed with respect to claim 23 above.  
As to claim 40, Macintosh teaches wherein during the step of passing, the quality of the compressed image is improved in a dimension of compression (horizontal or vertical direction) (Para 27).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Macintosh (US Patent Pub. # 2016/0170173) in view of Sakuma (US Patent # 4,712,884).
As to claim 24, note the discussion above in regards to claim 21. Macintosh does not teach wherein the corrective lens group comprises at least one of an anti-aliasing feature or a toroidal lens element.  Sakuma (Fig. 1) teaches lens system with corrective lens 20 as toroidal lens (Col. 3, lines 49-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a toroidal lens as taught by Sakuma to the optical system of Macintosh, to compensate for surface irregularity and curvature of field (Col. 2, lines 25-27 of Sakuma).
As to claim 36, this claim differs from claim 24 only in that the claim 24 depends on claim 21 whereas claim 36 depends on claim 30.  Thus claim 36 is analyzed as previously discussed with respect to claim 24 above.  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Macintosh (US Patent Pub. # 2016/0170173) in view of Hendriks (US Patent Pub. # 2006/0039055).
As to claim 25, note the discussion above in regards to claim 21. Macintosh does not teach the at least one corrective lens element includes at least one birefringent material.  Hendriks (Fig. 2) teaches a corrective lens 17 having birefringent material (Para 62).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a corrective lens as taught by Hendriks to the optical system of Macintosh, to control the as astigmatic aberration (Para 62 of Hendriks).

Claim 29, 33, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Macintosh (US Patent Pub. # 2016/0170173) in view of Bowron (US Patent Pub. # 2007/0081257).
As to claim 29, note the discussion above in regards to claim 21.  Macintosh does not teach wherein the anamorphic lens group is configured to compress the image by a squeeze ratio between approximately 1.25 to 1.8.  Bowron teaches the image may be projected through an anamorphic lens, in which the image is enlarged along a first transverse axis to a different extent than along a second, perpendicular transverse axis. That is, the recorded image may be asymmetrically stretched. Thus, for example, a 1.33:1 native format may be projected in a 1.85:1 on-screen format (Para3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a squeeze ratio as taught by Bowron to the modular lens system of Macintosh, to provide proper image format, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
As to claims 33 and 39, these claims differ from claim 29 only in that the claim 29 depends on claim 21 whereas claim 33 depends on claim 30 and claim 39 depends on claim 37.  Thus claims 33 and 39 are analyzed as previously discussed with respect to claim 29 above.  

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Macintosh (US Patent Pub. # 2016/0170173) in view of Pilman (US Patent Pub. # 2010/0238328).
As to claim 32, note the discussion above in regards to claim 30. Macintosh does not teach wherein the digital image sensor comprises an anti-aliasing filter.  Pilman (Fig. 1A) teaches wherein the digital image sensor (image sensor 50) comprises an anti-aliasing filter (adjustable spatial filter 46 is effective at anti-aliasing) (Para 48).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an adjustable spatial filter as taught by Pilman to the optical system of Macintosh, to provide the need for anti-aliasing with digital imaging systems that have both high- and low-resolution modes (Para 9 of Pilman).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 269611/2/2022